Citation Nr: 0941744	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinea pedia, entire 
body, including feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1979, 
in addition to National Guard service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Boards notes that in October 2006 the Veteran requested 
to appear before a local hearing at the RO.  The record 
contains a DRO Conference report dated January 2007 which 
summarized the Veteran's statements regarding this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran centered his claim upon an 
active duty for training, June 1995, diagnosis of Athlete's 
Foot.  Further, the Veteran was afforded two VA examinations, 
for the foot in January 2006 and for skin diseases in July 
2006, as well as an opinion addendum to the skin diseases 
examination, also dated July 2006.  

While the examiners indicated the claims file was reviewed 
and the Veteran's service treatment records were reviewed, no 
VA examination report includes an opinion or reference to the 
numerous complaints regarding what appear to be skin 
conditions for which the Veteran sought treatment during his 
active duty service (1976 to 1979). 

The Board is mindful of its obligation to review the entire 
claims file for the benefit of the Veteran.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to 
investigate all possible in-service causes of a veteran's 
current disability, including those unknown to the veteran).

Further, in Schroeder v. West, the Federal Circuit concluded 
that a "claim" should be defined broadly as an application 
for benefits for a current disability.  212 F.3d 1265, 1269 
(Fed. Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 
1353 (Fed. Cir. 1999).  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim.

Another medical opinion is necessary to address whether the 
numerous complaints made by the Veteran during his active 
duty service (1976 to 1979), specifically the two shaving 
profiles, his complaints about bumps on his face that 
inhibited shaving, the "carbuncle" in his left armpit, the 
diagnosis of pseudofolliculitis barbae, have any relationship 
the Veteran's current skin disorder or whether the in-service 
complaints have any relationship to the "athlete's foot" 
diagnosis reached in June 1995 while the Veteran was 
apparently undergoing active duty for training (ACDUTRA).  A 
medical opinion is necessary to resolve this point.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing 
that adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).

Finally, the Board noted that within the July 2006 addendum 
opinion to the VA skin disease examination the examiner 
referenced an October 2001 treatment report wherein the 
Veteran sought skin care from a podiatrist.  The VA treatment 
records in the claims file begin in November 2002.  Earlier 
treatment reports, to include this October 2001 report must 
be obtained.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine when 
he began seeking VA treatment for his 
skin, on any part of his body.  
Thereafter, obtain the complete record of 
all of the Veteran's skin treatment 
reports from the Amarillo VA medical 
facility dated prior to November 2002, 
specifically an October 2001 report.  

2.  Make arrangements with an appropriate 
VA medical examiner to review the claims 
folder for purposes of rendering a medical 
opinion.  The review of the entire claims 
folder must be clearly indicated in the 
report, to include the service treatment 
records, January 2006 VA examination, July 
2006 VA examination, and July 2006 VA 
examination addendum opinion.  

a.  The examiner is informed that: the 
medical issues include whether the 
Veteran's active duty (1976-1979) 
complaints and treatment for various skin 
problems has any relationship to the 1995 
diagnosis of "athlete's foot" and to his 
current diagnoses.

b.  The examiner should discuss the nature 
and extent of the Veteran's skin 
disability and then address whether it is 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that the first clinical 
manifestations of any such disability had 
its onset during active service or is in 
any way related to any event of active 
service.   Additionally, if the Veteran's 
tinea pedis preexisted his 1995 active 
duty for training, an opinion as to 
whether the preexisting disorder was 
aggravated by his active duty for training 
is also needed. 

c.  The examiner should provide a complete 
rationale for any opinion expressed.  The 
basis for the conclusions reached should 
be stated in full, and the examiner should 
reconcile, to the extent necessary, any 
discrepancies that may exist.  If further 
examination of the Veteran is deemed 
advisable by the examiner to assist in 
forming his/her opinion, such examination 
should be scheduled.

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


